            Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 1 of 46



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND

 CHRISTOPHER DOYLE, LPC, LCPC,                      )
 individually and on behalf of his clients,         )
                                                    )
                 Plaintiff,                         ) Civil Action No.
                                                    )
         v.                                         ) INJUNCTIVE RELIEF SOUGHT
                                                    )
 LAWRENCE J. HOGAN, JR., Governor of                )
 the State of Maryland, in his official capacity,   )
 and BRIAN E. FROSH, Attorney General of            )
 the State of Maryland, in his official capacity,   )
                                                    )
                 Defendants.                        )
                                                    )

            VERIFIED COMPLAINT FOR DECLARATORY RELIEF,
     PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, AND DAMAGES

       Plaintiff, CHRISTOPHER DOYLE, LPC, LCPC, individually and on behalf of his clients,

sues Defendants, LAWRENCE J. HOGAN, JR., Governor of the State of Maryland, in his official

capacity, and BRIAN E. FROSH, Attorney General of the State of Maryland, in his official

capacity, and alleges:

                                        INTRODUCTION

       1.       Since time immemorial, the relationship between clients and their mental health

professionals has represented a sacred trust. In this vital relationship, licensed mental health

professionals (“LMHPs”) are tasked with providing essential care to their clients and forming

critical therapeutic alliances that represent the unique relationship between professional and client.

This therapeutic alliance is designed to facilitate the foundational principle of all mental health

counseling: the client’s fundamental right to self-determination. Throughout the history of this

learned profession, clients have provided mental health professionals with their goals, and

objectives that conform to their sincerely held desires and concepts of self, and mental health
            Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 2 of 46



professionals have provided counseling that aligns with the clients’ fundamental right to self-

determination. That unique relationship has, until now, been protected, revered, and respected as

sacrosanct and inviolable. Now, Defendants have seen fit to storm the office doors of mental health

professionals, thrust themselves into the therapeutic alliance, violate the sacred trust between client

and counselor, and run roughshod over the fundamental right of client self-determination and the

counselors’ cherished First Amendment liberties. Defendants’ purported justifications for such

unconscionable actions: they do not like the goals, objectives, or desires of certain clients when it

comes to one type of counseling. The First Amendment demands more, and Defendants’ actions

have caused, are causing, and will continue to cause irreparable injury to Plaintiff’s fundamental

and cherished liberties.

       2.       Plaintiff brings this civil action to challenge the constitutionality of Senate Bill

1028 (“SB 1028” or the “Counseling Ban”) to prevent the statute from violating his respective

federal and state constitutional guarantees of Freedom of Speech and Free Exercise of Religion,

and the corresponding rights of his minor clients. SB 1028 was signed into law by Defendant

Governor Larry Hogan on May 15, 2018 and became effective on October 1, 2018 as Md. Code

Ann., Health Occ. § 1-212.1 (West). Thus, time is of the essence because Plaintiff and his clients

have suffered, are currently suffering, and will continue to suffer immediate and irreparable injury

to their most cherished constitutional liberties absent injunctive relief.

       3.       Plaintiff engages in licensed, ethical, and professional counseling that honors his

clients’ autonomy and right to self-determination, that permits clients to prioritize their religious

and moral values above unwanted same-sex sexual attractions, behaviors, or identities, and that

enables clients to align their values with a licensed counselor who can address these values.

Plaintiff has First Amendment and state constitutional rights as a licensed counselor to engage in




                                                  2
               Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 3 of 46



and provide counseling consistent with his and his clients’ sincerely held religious beliefs, and his

clients have First Amendment and state constitutional rights to receive such counseling free from

Defendants’ viewpoint discrimination against such counseling.

          4.       By preventing minors from seeking counseling to address the conflict about or

questions concerning their unwanted same-sex sexual attractions, behaviors, and identities and

from seeking to reduce, eliminate, or resolve their unwanted same-sex sexual attractions,

behaviors, or identities through counseling, SB 1028 denies or severely impairs Plaintiff’s clients

and all minors’ right to self-determination, their right to prioritize their religious and moral values,

and their right to receive effective counseling consistent with those values.

          5.       By denying Plaintiff’s clients and all minors access to counseling from licensed

counselors that can best help minors who desire to reduce, eliminate, or resolve their unwanted

same-sex attractions, behaviors, or identity, SB 1028 infringes on the fundamental rights of

Plaintiff’s clients, and the rights of the parents of Plaintiff’s clients to direct the upbringing and

education of their children, which includes the right to meet each child’s individual counseling,

developmental, emotional, psychological, physical, and spiritual needs.

          6.       By prohibiting them from engaging in any efforts that seek to eliminate, reduce, or

resolve unwanted same-sex attractions, behaviors, or identity, even when the client, the parents,

and the LMHP all consent to such counseling, SB 1028 also violates Plaintiff’s constitutional

rights.

          7.       Despite the value and benefit that Plaintiff has provided by offering such

counseling, SB 1028 prohibits counseling to minors seeking to eliminate, reduce, or resolve

unwanted same-sex attractions, behaviors, or identity by licensed professionals, which is causing

immediate and irreparable harm to Plaintiff and Plaintiff’s clients.




                                                    3
            Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 4 of 46



       8.       SB 1028 harms licensed counselors and their clients by prohibiting minors and their

parents from obtaining the counseling services they choose, after receiving full disclosure and

providing informed consent, to eliminate, reduce, or resolve unwanted same-sex attractions,

behaviors, or identity, and harms counselors by placing them in a Catch-22 forcing them to choose

between violating ethical standards by complying with SB 1028, or violating the law by disobeying

SB 1028.

       9.       By denying minors the opportunity to pursue a particular course of action that can

most effectively help them address the conflicts between their sincerely held religious beliefs and

goals to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity,

SB 1028 is causing those minors confusion and anxiety over same-sex sexual attractions,

behaviors, and identity and infringing on their free speech and religious liberty rights.

       10.      Plaintiff seeks preliminary and permanent injunctive relief against Defendants,

enjoining the enforcement of SB 1028 because it violates: (1) the rights of Plaintiff and his clients

to freedom of speech and free exercise of religion, guaranteed by the First and Fourteenth

Amendments to the United States Constitution, and (2) the rights of Plaintiff to liberty of speech

and free exercise and enjoyment of religion, guaranteed by Articles 10, 40 and 36 of the

Declaration of Rights of the Maryland Constitution

       11.      Plaintiff also prays for declaratory relief from this Court declaring that SB 1028,

both on its face and as-applied, is an unconstitutional violation of the First and Fourteenth

Amendments to the United States Constitution and Articles 10, 40 and 36 of the Declaration of

Rights of the Maryland Constitution.




                                                  4
          Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 5 of 46



        12.     An actual controversy exists between the parties involving substantial

constitutional issues in that SB 1028, both facially and as-applied, violates Plaintiff’s and his

clients’ rights to free speech and free exercise under the First Amendment.

                                             PARTIES

        13.     Plaintiff, Christopher Doyle, LPC, LCPC is a licensed psychotherapist who is

licensed to practice mental health counseling in Maryland as a clinical professional counselor.

        14.     Defendant Lawrence J. Hogan, Jr. is the Governor of the State of Maryland and

responsible for executing the laws of the State of Maryland, including SB 1028.

        15.     Defendant Brian E. Frosh is the Attorney General of the State of Maryland and

charged with enforcement of the laws of the State of Maryland, including SB 1028.

                                      JURISDICTION AND VENUE

        16.     This action arises under the First and Fourteenth Amendments to the United States

Constitution and is brought pursuant to 42 U.S.C. § 1983. This action also arises under Articles

10, 40, and 36 of the Declaration of Rights of the Maryland Constitution.

        17.     This Court has jurisdiction under 28 U.S.C. §§ 1331, 1343, and 1367.

        18.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants are

situated in this judicial district.

        19.     This Court is authorized to grant declaratory judgment under the Declaratory

Judgment Act, 28 U.S.C. § 2201-02, implemented through Rule 57, Fed. R. Civ. P., and is

authorized to grant injunctive relief pursuant to Rule 65, Fed. R. Civ. P.

        20.     This Court is authorized to grant Plaintiffs’ prayer for relief regarding costs,

including a reasonable attorney’s fee, pursuant to 42 U.S.C. § 1988.




                                                 5
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 6 of 46



                                GENERAL ALLEGATIONS

              ENACTMENT OF SB 1028 COUNSELING BAN.

       21.    On May 15, 2018 Defendant Governor Hogan signed SB 1028 which, effective

October 1, 2018, added § 1-212.1 to the Health Occupations Article of the Maryland Code. A copy

of SB 1028 is attached hereto as Exhibit A and incorporated herein.

       22.    The Counseling Ban provides, in pertinent part:

              1-212.1.

                   (A) (1) INTHIS SECTION, THE FOLLOWING WORDS HAVE THE
              MEANINGS INDICATED:

                         (2) (I) “CONVERSION
                                           THERAPY” MEANS A PRACTICE OR
              TREATMENT BY A MENTAL HEALTH OR CHILD CARE PRACTITIONER
              THAT SEEKS TO CHANGE AN INDIVIDUAL’S SEXUAL ORIENTATION OR
              GENDER IDENTITY.

                          (II) “CONVERSION THERAPY” INCLUDES ANY EFFORT
              TO CHANGE THE BEHAVIORAL EXPRESSION OF AN INDIVIDUAL’S
              SEXUAL ORIENTATION, CHANGE GENDER EXPRESSION, OR ELIMINATE
              OR REDUCE SEXUAL OR ROMANTIC ATTRACTIONS OR FEELINGS
              TOWARD INDIVIDUALS OF THE SAME GENDER.

                            (III) “CONVERSION
                                         THERAPY” DOES NOT INCLUDE A
              PRACTICE BY A MENTAL HEALTH OR CHILD CARE PRACTITIONER
              THAT:

                              1. PROVIDES ACCEPTANCE, SUPPORT, AND
              UNDERSTANDING, OR THE FACILITATION OF COPING, SOCIAL SUPPORT,
              AND IDENTITY EXPLORATION AND DEVELOPMENT, INCLUDING
              SEXUAL ORIENTATION–NEUTRAL INTERVENTIONS TO PREVENT OR
              ADDRESS UNLAWFUL CONDUCT OR UNSAFE SEXUAL PRACTICES; AND

                              2. DOES NOT SEEK            TO    CHANGE   SEXUAL
              ORIENTATION OR GENDER IDENTITY.

                         (3) “MENTAL   HEALTH OR CHILD CARE PRACTITIONER”
              MEANS:

                           (I) A PRACTITIONER LICENSED OR CERTIFIED UNDER
              TITLE 14, TITLE 17, TITLE 18, TITLE 19, OR TITLE 20 OF THIS
              ARTICLE; OR




                                               6
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 7 of 46



                             (II) ANYOTHER PRACTITIONER LICENSED OR
               CERTIFIED UNDER THIS ARTICLE WHO IS AUTHORIZED TO PROVIDE
               COUNSELING BY THE PRACTITIONER’S LICENSING OR CERTIFYING
               BOARD.

                   (B) A MENTAL HEALTH OR CHILD CARE PRACTITIONER MAY NOT
               ENGAGE IN CONVERSION THERAPY WITH AN INDIVIDUAL WHO IS A
               MINOR.

                   (C) A  MENTAL HEALTH OR CHILD CARE PRACTITIONER WHO
               ENGAGED IN CONVERSION THERAPY WITH AN INDIVIDUAL WHO IS A
               MINOR SHALL BE CONSIDERED TO HAVE ENGAGED IN
               UNPROFESSIONAL CONDUCT AND SHALL BE SUBJECT TO DISCIPLINE
               BY THE MENTAL HEALTH OR CHILD CARE PRACTITIONER’S LICENSING
               OR CERTIFYING BOARD.

                   (D) NO STATE FUNDS MAY BE USED FOR THE PURPOSE OF:

                       (1) CONDUCTING, OR REFERRING AN INDIVIDUAL TO
               RECEIVE CONVERSION THERAPY;

                       (2) PROVIDING    HEALTH COVERAGE FOR CONVERSION
               THERAPY; OR

                       (3) PROVIDING A GRANT TO
                                              OR CONTRACTING WITH ANY
               ENTITY THAT CONDUCTS OR REFERS AN INDIVIDUAL TO RECEIVE
               CONVERSION THERAPY.

(Ex. A at 5–6.)1
               SB 1028’s DUBIOUS RECITALS.

       23.     The SB 1028 Preamble includes twenty-four dubious recitals, purporting to make

an evidentiary case supporting enactment of the total counseling ban. (Ex. A, SB 1028, at 1–4.)

The paramount “evidentiary” reference is to the 2009 Report of the American Psychological

Association’s Task Force on Appropriate Therapeutic Responses to Sexual Orientation (the “APA

Report”) and an accompanying resolution (the “APA Resolution”). (Ex. A at 1–2.) A true and




1
       As codified in the Maryland Code, the letters and Roman numerals of SB 1028’s
subdivisions are in the lowercase. See, e.g., Md. Code. Ann., Health Occ. § 1-212.1 (West),
§ 1-212.1(a)(2)(i) (“‘Conversion therapy’ means . . . .”).


                                              7
          Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 8 of 46



correct copy of the APA Report, which incorporates in its Appendix A the APA Resolution, is

attached hereto as Exhibit B and incorporated herein. The recitals that follow are references

primarily to position papers from various organizations which do not update, supplement, or

otherwise augment the APA Report. Indeed, in some cases the position papers patently

misrepresent the empirical record described in the APA Report by making causal claims of harm

from counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or

identity that the APA Report expressly precluded.

        24.     Propped up by the inflated preamble “evidence,” Maryland claims an interest “in

protecting minors against exposure to serious harm.” (Ex. A at 4.)

        25.     Maryland’s legislative reliance on the APA Report and Resolution and uninformed

position papers, as proof of harm caused by counseling to eliminate, reduce, or resolve unwanted

same-sex attractions, behaviors, or identity, misrepresents the empirical record and ignores the

substantial limitations the APA Report noted extensively throughout its findings.

        26.     The APA Report specifically noted that “sexual orientation issues in children are

virtually unexamined.” (Ex. B, APA Rep., at 91 (emphasis added).)

        27.     The APA Report stated that “[t]here is a lack of published research on (counseling

to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity) among

children.” (Id. at 72).

        28.     The APA Report also noted that it could make no conclusions about counseling to

eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity (sometimes

known as Sexual Orientation Change Effort therapy, or SOCE) for those adolescents who request

such counseling. (Id. at 73 (“We found no empirical research on adolescents who request

SOCE.”); (id. at 76 (noting its conclusions are not based on specific studies from individuals,




                                                8
            Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 9 of 46



including minors, who request counseling to eliminate, reduce, or resolve unwanted same-sex

attractions, behaviors, or identity, and stating its conclusions were thus necessarily limited).)

          29.   The APA Report also concluded that “there is a dearth of scientifically sound

research on the safety of SOCE. Early and recent research studies provide no clear indication

of the prevalence of harmful outcomes.” (Id. at 42 (emphasis added).)

          30.   But, from the research the APA Report examined, it found evidence of benefits

achieved from counseling to eliminate, reduce, or resolve unwanted same-sex attractions,

behaviors, or identity, while noting that there was “some” evidence of certain harm for others. (Id.

at 91.)

          31.   Because it noted that there was evidence of benefits for some, the APA Report

concluded that “it is still unclear which techniques or methods may or may not be harmful.” (Id.)

          32.   The APA Report also specifically noted that “for some, sexual orientation identity

[is] fluid or has an indefinite outcome.” (Id. at 2.)

          33.   In fact, the APA Report found among its studies that “[s]ome individuals report that

they went on to lead outwardly heterosexual lives, developing a sexual relationship with an other-

sex partner, and adopting a heterosexual identity.” (Id. at 3.)

          34.   The APA Report does not support Defendants’ conclusions that counseling to

eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity causes harm to

minors and therefore justifies Defendants’ efforts to ban such counseling.

          35.   The APA Report itself is also highly partisan and politicized as a result of its

researchers. Although many qualified conservative psychologists were nominated to serve on the

task force, all of them were rejected.




                                                   9
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 10 of 46



       36.     The director of the APA’s Lesbian, Gay and Bisexual Concerns Office, Clinton

Anderson, stated that such practitioners were rejected because the group could not take into

account what are fundamentally negative religious perceptions of homosexuality because they do

not fit into the APA’s worldview.

       37.     In seeking to reach conclusions in the APA Report, the APA operated with a litmus

test when considering task force membership—the only views of homosexuality that were

tolerated were those that uniformly endorsed same-sex behavior as a moral good. Thus, from the

outset of the task force, it was predetermined that conservative or religious viewpoints would only

be acceptable when they fit within their pre-existing worldview.

       38.     One example of this is the APA Report’s failure to recommend any religious

resources that adopt a traditional or conservative approach to addressing conflicts between

religious beliefs and sexual orientation. This bias can hardly be said to respect religious diversity

and had predictable consequences for how the task force addressed its work.

       39.     The APA Report contains a significant contrast between the exceptionally rigorous

methodological standards applied to outcomes of counseling to eliminate, reduce, or resolve

unwanted same-sex attractions, behaviors, or identity and the considerably less rigorous and

uneven standards applied to the question of harm. With regard to outcomes of counseling to

eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity, the APA

Report dismisses most of the relevant research because of methodological limitations, which are

outlined in great detail (Ex. B, APA Rep., at 26–34.)

       40.     Studies pertaining to outcomes of counseling to eliminate, reduce, or resolve

unwanted same-sex attractions, behaviors, or identity that fall short of the task force’s rigorous

standards were deemed unworthy of examination and dismissed as containing no evidence of value




                                                 10
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 11 of 46



to the questions at hand. But, the APA Report appears to adopt very different evidentiary standards

for making statements about alleged harms attributed to counseling to eliminate, reduce, or resolve

unwanted same-sex attractions, behaviors, or identity.

       41.     The standard as regards efficacy ruled out allegedly substandard studies as

irrelevant; however, no such efficacy standards were employed in considering studies purporting

to document harm. Additionally, the APA Report uses the absence of evidence to argue that

counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity

is unlikely to produce change and thus strongly questions the validity of such counseling, but

shows no parallel reticence to endorse affirmative therapy despite acknowledging that such therapy

“has not been evaluated for safety and efficacy” (Ex. B, APA Rep., at 91.)

               RELEVANT PERSPECTIVES DISREGARDED BY SB 1028.

       42.     Dr. Nicolas Cummings, former president of the American Psychological

Association, has also noted that counseling to eliminate, reduce, or resolve unwanted same-sex

attractions, behaviors, or identity can provide enormous benefits. A copy of Dr. Cummings article

discussing such counseling is attached hereto as Exhibit C and incorporated herein.

       43.     Dr. Cummings noted that Defendants’ premise for adopting SB 1028 is damaging

and incorrect. (Ex. C, Cummings Art., at 1 (“The sweeping allegation that [counseling to eliminate,

reduce, or resolve unwanted same-sex attractions, behaviors, or identity] must be a fraud because

homosexual orientation can’t be changed is damaging.”).)

       44.     Dr. Cummings personally counseled countless individuals in his years of mental

health practice, and he reported that hundreds of those individuals seeking to reduce or eliminate

their unwanted same-sex attractions, behaviors, or identity were successful. (Id. (“Of the patients

I oversaw who sought to change their orientation, hundreds were successful.” (emphasis

added)).)


                                                11
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 12 of 46



       45.     Dr. Cummings said that the assertion that same-sex sexual attractions, behaviors,

or identity is one identical inherited characteristic is unsupported by scientific evidence and that

“contending that all same-sex attraction is immutable is a distortion of reality.” (Id. at 2

(emphasis added).)

       46.     Dr. Cummings went on to criticize efforts to prohibit counseling to eliminate,

reduce, or resolve unwanted same-sex attractions, behaviors, or identity as violative of the client’s

right to self-determination and therapeutic choice. (Id. (“Attempting to characterize all sexual

reorientation therapy as unethical violates patient choice and gives an outside party a veto over

patients’ goals for their own treatment.”).)

       47.     Dr. Cummings concluded that “[a] political agenda shouldn’t prevent gays and

lesbians who desire to change from making their own decisions.” (Id.)

       48.     Dr. Cummings concluded by condemning political efforts to prohibit counseling to

eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity as harmful to

clients and counselors. (Id. (“Whatever the situation at an individual clinic, accusing professionals

from across the country who provide treatment to fully informed persons seeking to change their

sexual orientation of perpetrating a fraud serves only to stigmatize the professional and shame

the patient.” (emphasis added)).)

       49.     The American College of Pediatricians (ACPeds) has noted that the political

position statements of numerous mental health organizations, including many relied upon by the

City here, have “no firm basis” in evidentiary support. A copy of the ACPeds statement on

counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity

is attached hereto as Exhibit D and incorporated herein.




                                                 12
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 13 of 46



       50.     ACPeds noted that, “[t]he scientific literature, however, is clear: Same-sex

attractions are more fluid than fixed, especially for adolescents—many of whom can and do

change.” (Ex. D, ACPeds Stmt. at 1 (emphasis added).)

       51.     ACPeds also noted that “there is a body of literature demonstrating a variety of

positive outcomes from SOCE.” (Id.)

       52.     Like Dr. Cummings, ACPeds concluded that counseling to eliminate, reduce, or

resolve unwanted same-sex attractions, behaviors, or identity is beneficial and that laws like

SB 1028, that prohibit such counseling, serve only to impose harm on minors who seek it. (Id.

(“Banning change therapy or SOCE will threaten the health and well-being of children wanting

therapy.”).)

               PRE-EXISTING LEGAL AND ETHICAL OBLIGATIONS OF
               LICENSED CLINICAL PROFESSIONAL COUNSELORS
               PROTECTING MINOR CLIENTS.

       53.     SB 1028 falsely asserts that the statute is necessary to protect minors from the

purported harms of counseling to eliminate, reduce, or resolve unwanted same-sex attractions,

behaviors, or identity (Ex. A at 4.)

       54.     Prior to SB 1028, licensed clinical professional counselors in Maryland such as

Plaintiff were already subject to legal and ethical obligations imposed by Title 17 of the Health

Occupations Article of the Maryland Code and Title 10, Subtitle 58 of the Maryland Code of

Regulations.

       55.     Pre-existing law already prohibited licensed clinical professional counselors like

Plaintiff from “[making any] willful misrepresentation while counseling or providing therapy” and

“[violating] the code of ethics adopted by the [State Board of Professional Counselors and

Therapists].” Md. Code Ann., Health Occ. § 17-509 (West).




                                               13
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 14 of 46



       56.     Pre-existing law already required licensed clinical professional counselors like

Plaintiff to “[p]ractice only within the boundaries of a counselor's competence, based on education,

training, supervised experience, and professional credentials.” Md. Code Regs. 10.58.03.03.A(1).

       57.     Pre-existing law already required licensed clinical professional counselors like

Plaintiff to “[i]nform clients of the purposes, goals, techniques, procedures, limitations, potential

risks, and benefits of services to be performed . . . .” Md. Code Regs. 10.58.03.05.A(1)(a).

       58.     Pre-existing law already prohibited licensed clinical professional counselors like

Plaintiff from “[p]lac[ing] or participat[ing] in placing clients in positions that may result in

damaging the interests and the welfare of clients, employees, employers, or the public” or

“[a]bandon[ing] or neglect[ing] clients in counseling.” Md. Code Regs. 10.58.03.05.A(2)(a), (c).

       59.     Pre-existing law already prohibited licensed clinical professional counselors like

Plaintiff from “plac[ing] advertisements or mak[ing] public statements that . . . [c]ontain false,

fraudulent, misleading, deceptive, or unfair statements or information . . . .” Md. Code Regs.

10.58.03.07.A(3)(a).

       60.     Pre-existing law already required licensed clinical professional counselors like

Plaintiff to “[p]rovide sufficient information to a client to allow a client to make an informed

decision regarding treatment, including the following: (a) The purpose and nature of an evaluation

or treatment process; (b) Additional options to the proposed treatment; (c) Potential reactions to

the proposed treatment . . . .” Md. Code Regs. 10.58.03.08.A(5).

       61.     In addition to the compulsory, legal ethical standards regulating licensed clinical

professional counselors like Plaintiff, Plaintiff also subscribes and submits to the ethical practice

guidelines established by the Alliance for Therapeutic Choice and Scientific Integrity (the

“Alliance”) for the practice of Sexual Attraction Fluidity Exploration in Therapy (SAFE-T), which




                                                 14
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 15 of 46



is defined as the client-centered exploration of sexual attraction fluidity among clients reporting

unwanted same-sex attractions utilizing established psychotherapeutic modalities.

       62.     SAFE-T Guideline 1 provides, “Clinicians are encouraged to recognize the

complexity and limitations in understanding the etiology of same-sex attractions.”

       63.     SAFE-T Guideline 2 provides, “Clinicians strive to understand how their values,

attitudes, and knowledge about homosexuality affect their assessment of and intervention with

clients who present with unwanted same-sex attractions and behavior.”

       64.     SAFE-T Guideline 3 provides, “Clinicians are encouraged to respect the value of

clients’ religious faith and refrain from making disparaging assumptions about their motivations

for pursuing SAFE-T.”

       65.     SAFE-T Guideline 4 provides, “Clinicians strive to respect the dignity and self-

determination of all their clients, including those who seek to change unwanted same-sex

attractions and behavior.”

       66.     SAFE-T Guideline 5 provides, “At the outset of treatment, clinicians strive to

provide clients with accurate information on SAFE-T processes and outcomes, sufficient for

informed consent.”

       67.     SAFE-T Guideline 6 provides, “Clinicians are encouraged to be aware of the legal

environment in their state or local jurisdiction with respect to the presence of therapy bans and to

seek competent legal counsel as appropriate under the circumstances.”

       68.     SAFE-T Guideline 7 provides, “Clinicians are encouraged to utilize accepted

psychological approaches to psychotherapeutic interventions that minimize the risk of harm when

serving clients with unwanted same-sex attractions.”




                                                15
          Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 16 of 46



         69.   SAFE-T Guideline 8 provides, “Clinicians are encouraged to be knowledgeable

about the psychological and behavioral conditions which often accompany same-sex attractions

and offer relevant treatment services to help clients manage these issues.”

         70.   SAFE-T Guideline 9 provides, “Clinicians strive to understand the difficult

pressures (e.g., culture, religious community) which clients with unwanted same-sex attractions

confront.”

         71.   SAFE-T Guideline 10 provides, “Clinicians are encouraged to acknowledge and

accommodate the unique experiences of women who experience SSA [same-sex attraction].”

         72.   SAFE-T Guideline 11 provides, “Clinicians are encouraged to recognize the special

difficulties and risks which exist for youth who experience same-sex attractions.”

         73.   SAFE-T Guideline 12 provides, “Clinicians make reasonable efforts to familiarize

themselves with relevant medical, mental health, spiritual, and religiously oriented resources that

can support clients in their pursuit of attraction fluidity and change.”

         74.   SAFE-T Guideline 13 provides, “Clinicians are encouraged to increase their

knowledge and understanding of the literature relevant to clients who request SAFE-T, and seek

continuing education, training, supervision, and consultation to improve their clinical work in this

area.”

         75.   Unlike the outright ban on counseling imposed by SB 1028, the SAFE-T

Guidelines are actually consistent with the approaches commended by the APA Report.

         76.   Thus, existing legal and ethical obligations regulating licensed clinical professional

counselors, both compulsory and voluntary, demonstrate that Maryland’s stated rationales for

adopting SB 1028 are fallacious, pretextual, and unsupported by any governmental interest.




                                                 16
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 17 of 46



               VAGUENESS OF SB 1028.

       77.     Despite SB 1028’s presumptions that same-sex attractions, behaviors, or identity

are easily understandable and measurable, it is widely understood that there are actually

tremendous difficulties in measuring sexual orientation or gender identity.

       78.     Because of the difficulty in measuring sexual orientation or gender identity, the

prohibitions in SB 1028 are hopelessly vague and leave Plaintiff guessing at what practices are

permitted or prohibited.

       79.     Even in Defendants’ primarily cited study, the APA Report, the difficulty in

understanding exactly what is prohibited by SB 1028 is recognized. The APA Report explains that

“[s]ame-sex sexual attractions occur in the context of a variety of sexual orientations and

sexual orientation identities, and for some, sexual orientation identity (i.e., individual or group

membership and affiliation, self-labeling) is fluid or has an indefinite outcome.” (Ex. B, APA

Rep., at 2 (emphasis added).)

       80.     SB 1028 prohibits Plaintiff under any circumstances from engaging in any practice

that seeks to reduce or eliminate same-sex sexual attractions, behaviors, or identity. This

prohibition is virtually impossible for Plaintiff to comply with because it is well understood in the

mental health profession, and conceded by Defendants’ own references, that sexual orientation and

gender identity are difficult to define and encompass a number of factors, including behavior,

practices, identity, attractions, sexual fantasy, romantic attractions, and erotic desires.

       81.     Given that sexual orientation is considered “fluid,” even among the references the

Defendants cite in SB 1028, Plaintiff is left to guess at what counseling practices might constitute

a violation of the Ordinance.

       82.     SB 1028 does not specify which clients would be classified as seeking to “change”

and those that would merely be deemed conforming their behavior with their original “sexual


                                                  17
             Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 18 of 46



orientation.” As clients do not always present wanting immediately to “change,” Plaintiff and other

counselors are left to guess at which point their counseling practices would be deemed to constitute

efforts to reduce or eliminate unwanted same-sex attractions.

        83.      Sexual orientation is also nearly impossible to measure, and there is no agreement

on whether sexual orientation is a categorical construct or exists on a continuum. A client’s

motives, attractions, identification, and behaviors vary over time and circumstances with respect

to one another, which makes them dynastically changing features of a client’s concept of self and

sexual orientation.

        84.      Despite the difficulty in measuring sexual orientation and its fluid and changing

nature, Plaintiffs must now put their professional licenses in jeopardy when even discussing

something that could be perceived as “changing” sexual orientation or identity.

        85.      SB 1028 also permits licensed counselors to provide counseling that provides

“acceptance, support, and understanding” of a client’s unwanted same-sex attractions, behaviors,

or identity. This presents another major source of confusion, uncertainty, and vagueness for

Plaintiff.

        86.      Under SB 1028, it is impossible for Plaintiff to provide acceptance and support to

a client who comes in for counseling and requests assistance in seeking to eliminate unwanted

same-sex attractions, behaviors, or identity.

        87.      Some of Plaintiff’s clients initially do not request counseling specifically to reduce

or eliminate their unwanted same-sex attractions, behaviors, or identity, but instead want help and

counseling to understand the sources, causes, and origins of their distress over such feelings.

        88.      During the course of such counseling, and without ever specifically setting out to

reduce or eliminate unwanted same-sex attractions, behaviors, or identity, some clients will




                                                  18
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 19 of 46



experience a change in their sexual attractions, behaviors, or identity, and this is true despite never

specifically seeking to experience such a change or eliminate their unwanted feelings.

       89.      Plaintiff is left to guess at whether counseling simply discussing the confusion,

anxiety, conflict, or stress clients feel about their unwanted same-sex attractions, behaviors, or

identity, without specifically seeking to reduce or eliminate such feelings, runs afoul of SB 1028’s

prohibitions.

       90.      As the APA Report upon which SB 1028 relies admits, same-sex attractions,

behaviors, or identities are fluid and can often spontaneously disappear, particularly in minors. If

Plaintiff is merely counseling an individual to understand the origins of his attractions or helping

him to understand and resolve the conflict with his religious beliefs, Plaintiff is unable to know

whether such counseling may result in a spontaneous change for the minor client, even though it

was not the topic or goal of the counseling.

       91.      Plaintiff is left to guess at what topics are permissible when a minor client presents

with anxiety, confusion, distress, or conflict over his unwanted same-sex attractions, behaviors, or

identity, and SB 1028 provides no clear guideposts on such issues.

                INDIVIDUALIZED EXEMPTIONS IN SB 1028.

       92.      SB 1028 also establishes a system of individualized exemptions.

       93.      When a minor client who is experiencing unwanted change in sexual orientation or

gender identity through, for example, unwanted though increasing same-sex or cross-gender

attractions, feelings, behaviors, or identity, SB 1028 prohibits counseling to assist the client in

changing, reducing, or eliminating the unwanted attractions, feelings, behaviors, or identity. (Ex.

A, SB 1028, at 5–6.)

       94.      On its face, however, SB 1028 permits counseling that affirms and commends

“acceptance, support, and understanding, or the facilitation of coping, social support, and identity


                                                  19
          Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 20 of 46



exploration and development” towards increasing same-sex or cross-gender attractions, feelings,

behaviors, or identity, even if such attractions, feelings, behaviors, or identity are unwanted by the

client. (Id.)

        95.     Thus, SB 1028 prohibits counseling that affirms a minor client’s desire to change

his developing sexual orientation or related attractions, feelings, behaviors, or identity to conform

to his own concept of self and biological identity, but provides an individual exemption for

counseling on the same subject matter that affirms and commends the development of a changing

sexual orientation.

        96.     Thus also, SB 1028 exempts counseling that affirms and commends a minor’s

voluntary transitioning from one gender identity to another, but prohibits counseling that affirms

a minor’s seeking to eliminate gender identity confusion or to de-transition to conform his gender

identity to his own concept of self and biological identity.

                PLAINTIFF’S VOLUNTARY TALK THERAPY PRACTICE
                FOR MINORS WITH SEXUAL AND GENDER IDENTITY
                CONFLICTS.

        97.     Plaintiff is a licensed psychotherapist who is licensed to practice mental health

counseling in Maryland as a clinical professional counselor.

        98.     Plaintiff earned his master’s degree in professional counseling from Liberty

University, and holds a bachelor’s degree in political science and history from Grove City College

        99.     Plaintiff is the Executive Director of the Institute for Healthy Families, a non-profit

Judeo-Christian therapeutic organization in the Washington, D.C. area, where he also maintains a

counseling practice.

        100.    Plaintiff is also a leader in the #TherapyEquality movement of Equality and Justice

for All, and the co-founder of the National Task Force for Therapy Equality.




                                                  20
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 21 of 46



       101.    Plaintiff has devoted most of his professional life to providing counseling to young

people and their parents who are seeking help for unwanted same-sex attractions, the type of

counseling now banned by SB 1028.

       102.    As part of his commitment to helping children and families dealing with sexual and

gender identity concerns, Plaintiff created several experiential therapeutic retreats, including the

Breakthrough Healing Weekend for Men with Unwanted Same-Sex Attractions, Key to Your

Child’s Heart Healing Weekend for Fathers, Key to Your Child’s Heart Healing Weekend for

Mothers, and Break Free Your Inner Child Healing Weekend.

       103.     Through the weekend retreats and his counseling practice, Plaintiff has helped and

is continuing to help children with unwanted same-sex attractions and gender identity conflicts,

and their parents, by addressing the underlying issues that lead to the achievement of their

therapeutic goals.

       104.    Plaintiff’s current practice includes voluntary counseling of minors who are

experiencing unwanted same-sex attractions, behaviors, and identity.

       105.    Plaintiff has five minor clients he is counseling with unwanted same-sex attractions

and/or gender identity conflicts, and roughly a dozen families with minor children who are

consulting with him regarding their children’s unwanted same-sex attractions and/or gender

identity conflicts, who have been seeing improvement and progress toward their therapeutic goals.

       106.    These minor clients will suffer significant mental health consequences if they are

required to halt their counseling to eliminate, reduce, or resolve unwanted same-sex attractions,

behaviors, or identity because of SB 1028, which consequences potentially include anxiety,

depression, and suicidal ideation.




                                                21
            Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 22 of 46



           107.   Many of Plaintiff’s clients who desire counseling to eliminate, reduce, or resolve

unwanted same-sex attractions, behaviors, or identity profess to be Christians, Mormons, Jews, or

Muslims with sincerely held religious beliefs that homosexuality is harmful and destructive and

therefore seek counseling in order to live a lifestyle that is in congruence with their faith and to

conform their identities, concepts of self, attractions, and behaviors to their sincerely held religious

beliefs.

           108.   Prior to engaging in counseling to eliminate, reduce, or resolve unwanted same-sex

attractions, behaviors, or identity with any client, Plaintiff provides the client with an informed

consent form and requires the client to review and sign the form prior to commencing counseling.

This informed consent form outlines the nature of counseling (which Plaintiff identifies as

“Sexual/Gender Identity Affirming Therapy”), explains the controversial nature of such

counseling, including the fact that some therapists do not believe sexual orientation or gender

identity can or should be changed, and informs the client of the potential benefits and risks

associated with counseling to eliminate, reduce, or resolve unwanted same-sex attractions,

behaviors, or identity. In Plaintiff’s informed consent form, he quotes research both from the 2009

APA Report and from the 2009 research overview of the National Association for Research and

Therapy of Homosexuality (NARTH), titled “What Research Shows,” which summarizes decades

of research on the efficacy of counseling to eliminate, reduce, or resolve unwanted same-sex

attractions, behaviors, or identity.

           109.   Plaintiff does not coerce his clients into engaging in counseling to eliminate,

reduce, or resolve unwanted same-sex attractions, behaviors, or identity, but respects the clients’

right of self-determination and treats each client with unconditional positive respect regardless of

the client’s concept of self or feelings of unwanted same-sex attractions, behaviors, or identity.




                                                  22
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 23 of 46



       110.    Plaintiff does not engage in aversive techniques, nor is he aware of any practitioner

who engages in such practices with clients seeking to reduce or eliminate their unwanted same-

sex attractions, behaviors, or identity.

       111.    In his practice, Plaintiff helps clients with their unwanted same-sex attractions,

behaviors, and identity by talking with them about root causes, about gender roles and identities,

and about their anxieties and confusion that arise from these attractions. Through the use of

standard psychological counseling methods, including therapeutic methods to resolve traumatic

experiences, clients’ unwanted same-sex attractions, behaviors, and identities can dissipate or

resolve when therapy is successfully delivered.

       112.    Speech is the primary tool that Plaintiff uses in his counseling with minors seeking

to reduce or eliminate their unwanted same-sex attractions, behaviors, or identity. With some

clients, Plaintiff also administers a standard psychological instrument to resolve trauma that

provides soothing (not aversive), tactile bi-lateral stimulation to the brain called Eye-Movement

Desensitization and Reprocessing (EMDR). This tactile bi-lateral stimulation is accompanied by

speech as he helps clients resolve traumatic memories and experiences that may have led to the

development of unwanted same-sex attractions, behaviors, or identity. EMDR is a widely-used,

therapeutic best-practice, employed and endorsed by all mainstream licensed counselors and found

in the psychological literature to be highly efficacious to reprocess and resolve trauma. While

using EMDR, Plaintiff sits across from his clients and talks to them about past traumatic

experiences while they reprocess and resolve these memories and experiences, which helps them

reach their goals and objectives while honoring their religious beliefs, desires, and identities.

       113.    Plaintiff employs speech and standard psychological instruments and practices to

help clients understand and identify their anxiety, distress, and/or confusion regarding their




                                                  23
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 24 of 46



attractions, behaviors, or identity and then to help each client formulate the method of counseling

that will most benefit that particular client.

        114.    Often times, a client is not ready or does not desire immediately to begin seeking

to reduce or eliminate unwanted same-sex attractions, behaviors, or identity. When that is the case,

Plaintiff focuses on helping the client and parents to heal any wounds or frustrations and to begin

working on loving and accepting the minor client, despite any challenges that arise from the

unwanted same-sex attractions, behaviors, or identity.

        115.    Throughout SB 1028, the position statements refer to counseling to eliminate,

reduce, or resolve unwanted same-sex attractions, behaviors, or identity as having the single goal

of changing an individual’s sexual orientation or gender identity. But, Plaintiff does not begin

counseling with any predetermined goals other than those that the clients themselves identify and

set. This is consistent with the clients’ fundamental right of self-determination, and is consistent

with the approach recommended by the APA Report. (Ex. B, APA Rep., at 60 (recommending

“affirmative approach . . . supportive of clients’ identity development without an a priori treatment

goal for how clients identify or live out their sexual orientation), 79–80 (recommending

“approaches [that] support children and youth in identity exploration and development without

seeking predetermined outcomes” for “children and adolescents who present a desire to change

their sexual orientation or their behavioral expression of their sexual orientation, or both, or whose

guardian expresses a desire for the minor to change”).)

        116.    Plaintiff has never received any complaint or report of harm from any of his clients

seeking and receiving counseling to eliminate, reduce, or resolve unwanted same-sex attractions,

behaviors, or identity, including the many minors that he has counseled.




                                                 24
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 25 of 46



        117.    Many of the position statements and studies referenced in SB 1028 improperly

attempt to conflate aversive and involuntary practices allegedly used by some in the past with the

voluntary, non-aversive approaches that Plaintiff and all ethical practitioners use in their

counseling and therapy practices with clients who wish to reduce or eliminate same-sex sexual

attractions, behaviors, or identity. SB 1028 indiscriminately bans both types.

        118.    The presumption of SB 1028 that all such counseling from Plaintiff is premised on

the notion that homosexuality is an illness, defect, or shortcoming does not accurately reflect

Plaintiff’s practices, and it ignores the fact that Plaintiff seeks to treat the anxiety, distress, and/or

confusion that arises from a client’s unwanted same-sex attractions, behaviors, or identity. Plaintiff

has never publicly stated that he believes homosexuality or same-sex attractions is a mental illness

in need of a “cure.”

        119.    The presumption of SB 1028 that Plaintiff seeks to “cure” clients of same-sex

attractions is false because Plaintiff seeks only to assist clients with their stated desires and

objectives in counseling, which sometimes include reducing or eliminating unwanted same-sex

attractions. In most cases, clients do not even identify as “homosexual” or “gay” or “lesbian,” but

rather believe they are heterosexual and experiencing conflicts with their heterosexual identities

due to traumatic or other experiences that have caused unwanted same-sex attractions or behaviors.

        120.    The presumption of SB 1028 that counseling to eliminate, reduce, or resolve

unwanted same-sex attractions, behaviors, or identity result from Plaintiff’s viewing

homosexuality as an “illness” does not reflect the truth of such counseling, and it ignores the point

of mental health counseling in general.

        121.    The only relevant consideration in Plaintiff’s counseling is that same-sex attractions

and/or behaviors are at variance with a client’s self-described heterosexual identity, causing the




                                                   25
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 26 of 46



client anxiety or distress, and that the client seeks to eliminate the attractions or behaviors that lead

to such anxiety or distress.

        122.    This is the same relevant consideration in all forms of mental health counseling,

and is true of many issues for which clients seek counseling, including many that are not mental

illnesses but that nevertheless impose great stress, anxiety, confusion, or grief on the client.

        123.    As a psychotherapist licensed in Maryland who engages in counseling to eliminate,

reduce, or resolve unwanted same-sex attractions, behaviors, or identity, Plaintiff is subject to

potential professional discipline under SB 1028.

        124.    SB 1028 prohibits Plaintiff from engaging in counseling to eliminate, reduce, or

resolve unwanted same-sex attractions, behaviors, or identity with his minor clients, and requires

Plaintiff to discontinue ongoing counseling despite the clients’ and their parents’ consent and

requests to continue, or face penalties under the statute.

        125.    SB 1028 will prevent Plaintiff’s clients from continuing to progress in their

individually-determined course of counseling, and from continuing to receive counseling in

accordance with their sincerely held religious beliefs. In addition, SB 1028 will adversely affect

future clients. Plaintiff periodically receives requests for therapy for both unwanted homosexual

attractions and gender identity confusion, and he and other licensed professionals in Maryland will

be prohibited from providing, and the clients prohibited from receiving, help they want and need.

        126.    SB 1028 also leaves Plaintiff on an irresolvable collision course with his ethical

requirements as a licensed clinical professional counselor. According to Maryland Code of

Regulations 10.58.03.05.A(2)(c), abandonment of a client is unethical. If a client wants to continue

therapy that could be regarded as violating SB 1028 and Plaintiff does not continue the treatment

because of the sanctions of SB 1028, it could be considered abandonment under the legal ethical




                                                   26
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 27 of 46



regulations applicable to Plaintiff. Furthermore, halting counseling when a client requests

assistance with changing unwanted same-sex attractions, behaviors, or identity is contraindicated

by the APA Report. (Ex. B, APA Rep., at 56.) Therefore, Plaintiff must either violate SB 1028 or

violate his legal ethical obligations; he cannot comply with both.

               IRREPARABLE HARM TO PLAINTIFF AND HIS CLIENTS.

       127.    Consistent with his First Amendment rights, Plaintiff wants to offer his counseling,

including counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or

identity, to clients and potential clients, including minors.

       128.    Consistent with his First Amendment rights, Plaintiff would like to be able to

inform religious leaders, organizations, and ministries that there is help from a LMHP with

expertise in this area and that it is available to individuals desiring assistance in the area of

unwanted same-sex attractions, behaviors, and identity.

       129.    Because of SB 1028, Plaintiff is prohibited from offering voluntary counseling to

eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity to minor clients

and potential clients.

       130.    Because of SB 1028, Plaintiff is prohibited from engaging in counseling to

eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity with minor

clients and potential clients, including minors who desire such counseling.

       131.    Because of SB 1028, Plaintiff is restricted from engaging in constitutionally

protected speech, including advertising his counseling to eliminate, reduce, or resolve unwanted

same-sex attractions, behaviors, or identity to minor clients and potential clients.

       132.    Because of SB 1028, Plaintiff has been chilled in his constitutionally protected

expression.




                                                  27
           Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 28 of 46



          133.   Because of SB 1028, Plaintiff is prohibited from engaging in constitutionally

protected speech, including providing counseling to eliminate, reduce, or resolve unwanted same-

sex attractions, behaviors, or identity to willing clients and potential clients in violation of his

clients and potential clients’ First Amendment right to receive information.

          134.   Because of SB 1028, Plaintiff has been and will be forced to deny voluntary

counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity

to his clients and potential clients in violation of his and his clients’ sincerely held religious beliefs.

          135.   Because of SB 1028, Plaintiff has been and will be forced to deny counseling to

eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity to willing

clients and potential clients in violation of the clients’ fundamental rights to self-determination.

          136.   Because of SB 1028, Plaintiff has suffered, is suffering, and will continue to suffer

ongoing, immediate, and irreparable injury to his cherished First Amendment right to freedom of

speech.

          137.   Because of SB 1028, Plaintiff has suffered, is suffering, and will continue to suffer

ongoing, immediate, and irreparable injury to his cherished First Amendment right to free exercise

of religion.

          138.   Because of SB 1028, Plaintiff’s clients have suffered, are suffering, and will

continue to suffer ongoing, immediate, and irreparable injury to their cherished First Amendment

rights to receive information.

          139.   Because of SB 1028, Plaintiff’s current minor clients are prohibited from receiving

counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity

that the clients desire to obtain from a licensed professional with expertise in this area.




                                                    28
             Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 29 of 46



        140.     Plaintiff’s minor clients have thus suffered, are suffering, and will continue to suffer

ongoing, immediate, and irreparable injury to their cherished First Amendment rights to receive

information.

        141.     Because of SB 1028, Plaintiff’s clients have suffered, are suffering, and will

continue to suffer ongoing, immediate, and irreparable injury to their cherished First Amendment

rights to free exercise of religion.

        142.     Plaintiff’s minor clients face substantial obstacles to bringing the claims herein,

including their fear of embarrassment, stigmatization, and opprobrium from publicly disclosing

not only their needs and desires to receive mental health counseling in general, but also their needs

and desires to receive specifically counseling that involves intimate details of their development,

growth, and sexuality, and that the State of Maryland officially abhors.

        143.     Plaintiff and his clients and potential clients have no adequate remedy at law to

protect the ongoing, immediate, and irreparable injury to their cherished First Amendment

liberties.

                                 COUNT I
                      SB 1028 VIOLATES PLAINTIFF’S
        RIGHT TO FREEDOM OF SPEECH UNDER THE FIRST AMENDMENT.

        144.     Plaintiff hereby reallge and adopt by this reference each and every allegation in

paragraphs 1–143.

        145.     The Free Speech Clause of the First Amendment to the United States Constitution,

as applied to the states by the Fourteenth Amendment, prohibits Defendants from abridging

Plaintiff’s freedom of speech.

        146.     SB 1028, on its face and as applied, is an unconstitutional prior restraint on

Plaintiff’s speech.




                                                   29
           Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 30 of 46



          147.   SB 1028, on its face and as applied, unconstitutionally discriminates on the basis

of viewpoint.

          148.   SB 1028, on its face and as applied, authorizes only one viewpoint on counseling

to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity by forcing

Plaintiff to present only one viewpoint on the otherwise permissible subject matters of sexual

orientation, gender identity and same-sex attractions, behaviors, and identity. SB 1028 also forces

Plaintiff’s clients and their parents to receive only one viewpoint on these otherwise permissible

subject matters.

          149.   SB 1028, on its face and as applied, discriminates against Plaintiff’s speech on the

basis of the content of the message he offers, and that Plaintiff’s clients seek to receive.

          150.   Maryland lacks any compelling, legitimate, significant, or even rational

governmental interests to justify SB 1028’s infringement of the right to free speech.

          151.   SB 1028, on its face and as applied, is not the least restrictive means to accomplish

any permissible government purpose sought to be served by the law.

          152.   Informed consent provisions outlining required disclosures prior to engaging in

counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity

with a minor would have been far less restrictive of Plaintiff’s speech, and mental health

counseling organizations have urged legislatures to adopt informed consent provisions. A copy of

the letter to the California legislature from multiple California mental health organizations

concerning legislation virtually identical to SB 1028 is attached as Exhibit E and incorporated

herein.

          153.   SB 1028 does not leave open ample alternative channels of communication for

Plaintiffs.




                                                  30
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 31 of 46



        154.    SB 1028, on its face and as applied, is irrational and unreasonable, and imposes

unjustifiable and unreasonable restrictions on constitutionally protected speech.

        155.    SB 1028, on its face and as applied, unconstitutionally chills and abridges the right

of Plaintiff to freely communicate information pertaining to unwanted same-sex sexual attractions,

behaviors, or identity.

        156.    SB 1028, on its face and as applied, unconstitutionally chills and abridges the right

of Plaintiff’s clients to freely receive information pertaining to unwanted same-sex sexual

attractions, behaviors, or identity.

        157.    SB 1028’s prohibitions on licensed mental health counselors’ offering voluntary

counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity

that could change, reduce, or otherwise address a minor client’s unwanted same-sex attractions,

behaviors, or identity, which would include a referral to someone who offers such counseling, on

its face and as applied, abridges Plaintiff’s right to offer and Plaintiff’s clients’ right to receive

information.

        158.    SB 1028 vests unbridled discretion in government officials to apply or not apply

SB 1028 in a manner that restricts free speech, and subjects Plaintiff to ethical code violations.

        159.    SB 1028, on its face and as applied, is impermissibly vague as it requires licensed

professionals subject to its dictates and government officials tasked with enforcing them to guess

at their meaning and differ as to their application.

        160.    SB 1028, on its face and as applied, is under-inclusive by limiting the prohibition

on using counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or

identity for minors.




                                                 31
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 32 of 46



        161.    SB 1028, on its face and as applied, is unconstitutionally overbroad as it chills and

abridges the free speech rights of all licensed mental health providers in Maryland who use

counseling techniques to provide assistance to minors seeking to reduce or eliminate their

unwanted same-sex attractions, behaviors, or identity, and does not leave open alternative methods

of communication.

        162.    SB 1028’s violations of Plaintiff’s right of free speech have caused, are causing,

and will continue to cause Plaintiff and his clients to suffer undue and actual hardship and

irreparable injury.

        163.    Plaintiff has no adequate remedy at law to correct the continuing deprivation of his

most cherished constitutional liberties.

        WHEREFORE, Plaintiff respectfully prays for the relief against Defendants as hereinafter

set forth in his prayer for relief.

                                    COUNT II
                      SB 1028 VIOLATES PLAINTIFF’S CLIENTS’
               FIRST AMENDMENT RIGHT TO RECEIVE INFORMATION

        164.    Plaintiff realleges and adopts by this reference each and every allegation in

paragraphs 1–163.

        165.    The First Amendment, as applied to the states by the Fourteenth Amendment,

protects an individual’s freedom of speech, and the corollary right to receive information.

        166.    Plaintiff’s clients have sincerely held religious beliefs that shape their desire to

receive counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or

identity, and the information that Plaintiff can provide on reducing or eliminating unwanted same-

sex attractions, behaviors, and identity.




                                                 32
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 33 of 46



        167.    SB 1028 prevents Plaintiff’s clients from receiving counseling to eliminate, reduce,

or resolve unwanted same-sex attractions, behaviors, or identity and deprives them of the

opportunity even to obtain information about such counseling from LMHPs.

        168.    Maryland lacks any compelling, legitimate, significant, or even rational

governmental interests to justify SB 1028’s infringement of the right to receive information.

        169.    Even if SB 1028 were supported by any compelling or other governmental interest,

it is not narrowly tailored to achieve any such purpose and therefore violates Plaintiff’s clients’

fundamental rights to receive information.

        170.    SB 1028, on its face and as applied, is not the least restrictive means to accomplish

any permissible governmental purpose sought to be served by the law.

        171.    SB 1028’s violations of the fundamental rights of Plaintiffs’ clients have caused,

are causing, and will continue to cause undue and actual hardship and irreparable injury.

        172.    Plaintiff’s clients have no adequate remedy at law to correct the continuing

deprivation of their most cherished constitutional liberties.

        WHEREFORE, Plaintiff prays for the relief against Defendants as hereinafter set forth in

his prayer for relief.

                                COUNT III
    SB 1028 VIOLATES PLAINTIFF’S RIGHT TO FREE EXERCISE OF RELIGION

        173.    Plaintiff realleges and adopts by this reference each and every allegation in

paragraphs 1–172.

        174.    The Free Exercise Clause of the First Amendment to the United States Constitution,

as applied to the states by the Fourteenth Amendment, prohibits Defendants from abridging

Plaintiff’s right to free exercise of religion.




                                                  33
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 34 of 46



        175.    Many of Plaintiff’s clients have sincerely held religious beliefs that same-sex sexual

attractions, behaviors, or identity are wrong, and they seek to resolve these conflicts between their

religious beliefs and their attractions in favor of their religious beliefs.

        176.    Plaintiff also has sincerely held religious beliefs motivating him to provide spiritual

counsel and assistance to his clients who seek such counsel. Plaintiff sincerely holds religious

beliefs that he should counsel clients on the subject matter of same-sex attractions, behaviors, or

identity from a religious viewpoint that aligns with his religious beliefs and those of his clients

when requested by his clients.

        177.    SB 1028, on its face and as applied, targets Plaintiff’s and his clients’ sincerely held

religious beliefs regarding human nature, gender, ethics, morality, and counseling to eliminate,

reduce, or resolve unwanted same-sex attractions, behaviors, or identity, which beliefs are

informed by the Torah, Bible, Book of Mormon, and Koran and constitute central components of

their faith. SB 1028 causes them a direct and immediate conflict with their religious beliefs by

prohibiting them from offering, referring, and receiving counseling that is consistent with their

religious beliefs.

        178.    SB 1028, on its face and as applied, has impermissibly burdened Plaintiff’s and his

clients’ sincerely held religious beliefs and compels them either to change those religious beliefs

or to act in contradiction to them. SB 1028 has forced Plaintiff and his clients to choose between

the teachings and requirements of their sincerely held religious beliefs and the value system

imposed by the State of Maryland.

        179.    SB 1028 places Plaintiff and his clients in an irresolvable conflict between

compliance with their sincerely held religious beliefs and compliance with SB 1028.




                                                   34
            Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 35 of 46



        180.    SB 1028 also puts substantial pressure on Plaintiff and his clients to violate their

sincerely held religious beliefs by ignoring the fundamental tenets of their faith concerning same-

sex attractions, behaviors, and identity.

        181.    SB 1028, on its face and as applied, is neither neutral nor generally applicable, but

rather specifically and discriminatorily targets the religious speech, beliefs, and viewpoint of those

individuals who believe change is possible, and thus expressly constitutes a substantial burden on

sincerely held religious beliefs that are contrary to the State-approved viewpoints on same-sex

attractions, behavior, and identity.

        182.    The State’s purported interests in protecting minors from the so-called harm of

counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity

are unsubstantiated and do not constitute compelling governmental interests.

        183.    No compelling, legitimate, significant, or even rational governmental interest

justifies the burdens Maryland imposes on Plaintiff’s and his clients’ rights to the free exercise of

religion.

        184.    Even if SB 1028 were supported by any compelling governmental interest, the

Counseling Ban is not the least restrictive means to accomplish any permissible governmental

purpose which SB 1028 ostensibly seeks to serve.

        185.    SB 1028, both on its face and as-applied, evidences Maryland’s failure and refusal

to accommodate Plaintiff’s sincerely held religious beliefs.

        186.    SB 1028, both on its face and as-applied, specifically targets religion for disparate

treatment and has set up a system of individualized exemptions that permits certain counseling on

same-sex attractions, behaviors, or identity while denying religious counseling on the same

subjects.




                                                 35
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 36 of 46



        187.    SB 1028, both on its face and as-applied, constitutes a religious gerrymander.

        188.    SB 1028’s violations of Plaintiff’s and his clients’ rights to free exercise of religion

have caused, are causing, and will continue to cause Plaintiff and his clients to suffer undue and

actual hardship and irreparable injury.

        189.    Plaintiff has no adequate remedy at law to correct the continuing deprivation of his

most cherished constitutional liberties.

        WHEREFORE, Plaintiff respectfully prays for the relief against Defendants as hereinafter

set forth in his prayer for relief.

                               COUNT IV
                 SB 1028 VIOLATES PLAINTIFF’S RIGHT TO
           LIBERTY OF SPEECH UNDER ARTICLES 10 AND 40 OF THE
        DECLARATION OF RIGHTS OF THE CONSTITUTION OF MARYLAND

        190.    Plaintiff realleges and adopts by this reference each and every allegation in

paragraphs 1–189.

        191.    Article 10 of the Declaration of Rights of the Constitution of Maryland states:

                [We, the People of the State of Maryland, grateful to Almighty God
                for our civil and religious liberty, and taking into our serious
                consideration the best means of establishing a good Constitution in
                this State for the sure foundation and more permanent security
                thereof, declare:]

                That freedom of speech and debate, or proceedings in the
                Legislature, ought not to be impeached in any Court of Judicature.

        192.    Article 40 of the Declaration of Rights of the Constitution of Maryland states:

                [We, the People of the State of Maryland, grateful to Almighty God
                for our civil and religious liberty, and taking into our serious
                consideration the best means of establishing a good Constitution in
                this State for the sure foundation and more permanent security
                thereof, declare:]

                That the liberty of the press ought to be inviolably preserved; that
                every citizen of the State ought to be allowed to speak, write and



                                                  36
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 37 of 46



                publish his sentiments on all subjects, being responsible for the
                abuse of that privilege.

        193.    SB 1028, on its face and as applied, is an unconstitutional prior restraint on

Plaintiff’s speech.

        194.    SB 1028, on tits face and as applied, unconstitutionally discriminates on the basis

of viewpoint.

        195.    SB 1028, on its face and as applied, authorizes only one viewpoint on and unwanted

same-sex sexual attractions, behaviors, or identity and counseling to eliminate, reduce, or resolve

unwanted same-sex attractions, behaviors, or identity and forces Plaintiff to present only one

viewpoint on the otherwise permissible subject matters of same-sex attractions, behaviors, or

identity. SB 1028 also forces Plaintiff’s clients to receive only one viewpoint on these otherwise

permissible subject matters.

        196.    SB 1028, on its face and as applied, discriminates against Plaintiff’s speech on the

basis of the content of the message he offers or that Plaintiff’s clients seek to receive.

        197.    Maryland lacks any compelling, legitimate, significant, or even rational

governmental interest to justify SB 1028’s infringements of the right to free speech.

        198.    SB 1028, on its face and as applied, is not the least restrictive means to accomplish

any permissible governmental purpose ostensibly sought to be served by the law.

        199.    Informed consent provisions outlining required disclosures prior to engaging in

counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity

with a minor would have been far less restrictive of Plaintiff’s speech, and mental health

counseling organizations have urged legislatures to adopt informed consent provisions. (Ex. E,

Cal. Ltr.)




                                                  37
             Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 38 of 46



        200.     SB 1028 does not leave open ample alternative channels of communication for

Plaintiff.

        201.     SB 1028, on its face and as applied, is irrational and unreasonable and imposes

unjustifiable and unreasonable restrictions on constitutionally protected speech.

        202.     SB 1028, on its face and as applied, unconstitutionally chills and abridges the right

of Plaintiff to freely communicate information pertaining to unwanted same-sex sexual attractions,

behaviors, or identity.

        203.     SB 1028, on its face and as applied, unconstitutionally chills and abridges the rights

of Plaintiff’s clients to freely receive information pertaining to unwanted same-sex sexual

attractions, behaviors, or identity.

        204.     SB 1028’s prohibitions on licensed mental health counselors’ offering voluntary

counseling that could change, reduce, or otherwise address a minor client’s unwanted same-sex

attractions, behaviors, or identity, which would include a referral to someone who offers

counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity,

on its face and as applied, abridges Plaintiff’s rights to offer and Plaintiff’s clients’ rights to receive

information.

        205.     SB 1028 vests unbridled discretion in government officials, including Defendants,

to apply or not apply SB 1028 in a manner that restricts free speech, and subjects Plaintiff to ethical

code violations.

        206.     SB 1028, on its face and as applied, is impermissibly vague as it requires licensed

professionals subject to its dictates and government officials tasked with enforcing them to guess

at their meaning and differ as to their application.




                                                    38
           Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 39 of 46



          207.    SB 1028, on its face and as applied, is under-inclusive by limiting the prohibition

on counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or

identity to minors.

          208.    SB 1028, on its face and as applied, is unconstitutionally overbroad as it chills and

abridges the free speech rights of all LMHPs licensed in Maryland who use voluntary counseling

techniques have the potential to help minors reduce or eliminate their unwanted same-sex

attractions, behaviors, or identity and does not leave open alternative methods of communication.

          209.    SB 1028’s violation of Plaintiff’s rights of free speech has caused, is causing, and

will continue to cause Plaintiff and his clients to suffer undue and actual hardship and irreparable

injury.

          210.    Plaintiff has no adequate remedy at law to correct the continuing deprivation of his

most cherished constitutional liberties.

          WHEREFORE, Plaintiff respectfully prays for the relief against Defendants as hereinafter

set forth in his prayer for relief.

                              COUNT V
               SB 1028 VIOLATES PLAINTIFF’S RIGHT TO
 FREE EXERCISE AND ENJOYMENT OF RELIGION UNDER ARTICLE 36 OF THE
     DECLARATION OF RIGHTS OF THE CONSTITUTION OF MARYLAND

          211.    Plaintiff realleges and adopts by this reference each and every allegation in

paragraphs 1–210.

          212.    Article 36 of the Declaration of Rights of the Maryland Constitution states, in

pertinent part:

                  [We, the People of the State of Maryland, grateful to Almighty God
                  for our civil and religious liberty, and taking into our serious
                  consideration the best means of establishing a good Constitution in
                  this State for the sure foundation and more permanent security
                  thereof, declare:]


                                                   39
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 40 of 46



                That as it is the duty of every man to worship God in such manner
                as he thinks most acceptable to Him, all persons are equally entitled
                to protection in their religious liberty; wherefore, no person ought
                by any law to be molested in his person or estate, on account of his
                religious persuasion, or profession, or for his religious practice,
                unless, under the color of religion, he shall disturb the good order,
                peace or safety of the State, or shall infringe the laws of morality, or
                injure others in their natural, civil or religious rights; nor ought any
                person to be compelled to frequent, or maintain, or contribute,
                unless on contract, to maintain, any place of worship, or any
                ministry; nor shall any person, otherwise competent, be deemed
                incompetent as a witness, or juror, on account of his religious belief,
                provided, he believes in the existence of God, and that under His
                dispensation such person will be held morally accountable for his
                acts, and be rewarded or punished therefor either in this world or in
                the world to come.

                Nothing shall prohibit or require the making reference to belief in,
                reliance upon, or invoking the aid of God or a Supreme Being in any
                governmental or public document, proceeding, activity, ceremony,
                school, institution, or place.

                Nothing in this article shall constitute an establishment of religion.

        213.    Many of Plaintiff’s clients have sincerely held religious beliefs that same-sex sexual

attractions, behaviors, or identity are wrong, and they seek to resolve these conflicts between their

religious beliefs and their attractions in favor of their religious beliefs.

        214.    Plaintiff also has sincerely held religious beliefs motivating him to provide spiritual

counsel and assistance to his clients who seek such counsel. Plaintiff sincerely holds religious

beliefs that he should counsel clients on the subject matter of same-sex attractions, behaviors, or

identity from a religious viewpoint that aligns with his religious beliefs and those of his clients

when requested by his clients.

        215.    SB 1028, on its face and as applied, targets Plaintiff’s and his clients’ sincerely held

religious beliefs regarding human nature, gender, ethics, morality, and counseling to eliminate,

reduce, or resolve unwanted same-sex attractions, behaviors, or identity, which are informed by

the Torah, Bible, Book of Mormon, and Koran and constitute central components of their faith.


                                                   40
            Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 41 of 46



SB 1028 will cause them a direct and immediate conflict with their religious beliefs by prohibiting

them from offering, referring, and receiving counseling that is consistent with their religious

beliefs.

           216.   SB 1028, on its face and as applied, has impermissibly burdened Plaintiff’s and his

clients’ sincerely held religious beliefs and compel them either to change those religious beliefs or

to act in contradiction to them. SB 1028 has also forced Plaintiff and his clients to choose between

the teachings and requirements of their sincerely held religious beliefs and the value system

imposed by the State.

           217.   SB 1028 places Plaintiff and his clients in an irresolvable conflict between

compliance with their sincerely held religious beliefs and compliance with SB 1028.

           218.   SB 1028 puts substantial pressure on Plaintiff to violate his sincerely held religious

beliefs by ignoring the fundamental tenets of his faith concerning same-sex attractions, behaviors,

or identity

           219.   SB 1028, on its face and as applied, is neither neutral nor generally applicable, but

rather specifically and discriminatorily targets the religious speech, beliefs, and viewpoint of those

individuals who believe change is possible. SB 1028, expressly on its face and as applied,

constitutes a substantial burden on sincerely held religious beliefs that is contrary to the State-

approved viewpoint on same-sex attractions, behavior, and identity.

           220.   The State’s purported interests in protecting minors from the so-called harm of

counseling to eliminate, reduce, or resolve unwanted same-sex attractions, behaviors, or identity

are unsubstantiated and do not constitute compelling governmental interests.




                                                   41
            Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 42 of 46



        221.    No compelling, legitimate, significant, or even rational governmental interest

justifies the burdens Maryland imposes on Plaintiff’s and his clients’ rights to the free exercise of

religion.

        222.    Even if SB 1028 were supported by any compelling governmental interest, the

Counseling Ban is not the least restrictive means to accomplish any permissible governmental

purpose which SB 1028 ostensibly seeks to serve.

        223.    SB 1028, both on its face and as-applied, evidences Maryland’s failure and refusal

to accommodate Plaintiff’s sincerely held religious beliefs.

        224.    SB 1028, both on its face and as-applied, specifically targets religion for disparate

treatment and has set up a system of individualized exemptions that permits certain counseling on

same-sex attractions, behaviors, or identity while denying religious counseling on the same

subject.

        225.    SB 1028, both on its face and as-applied, constitutes a religious gerrymander.

        226.    SB 1028’s violations of Plaintiff’s and his clients’ rights to free exercise of religion

have caused, are causing, and will continue to cause Plaintiff and his clients to suffer undue and

actual hardship and irreparable injury.

        227.    Plaintiff has no adequate remedy at law to correct the continuing deprivation of his

most cherished constitutional liberties.

        WHEREFORE, Plaintiff respectfully prays for the relief against Defendants as hereinafter

set forth in his prayer for relief.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

        A.      That this Court issue a preliminary injunction enjoining Defendants and

Defendants’ officers, agents, servants, employees, and attorneys, and all other persons who are in


                                                  42
         Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 43 of 46



active concert or participation with them, during the pendency of this action or until further order

from the Court, from enforcing SB 1028 so that:

            i.   Defendants will not use SB 1028 in any manner to infringe Plaintiff’s constitutional

                 and statutory rights in the counseling of his clients or from offering a viewpoint on

                 an otherwise permissible subject matter;

         ii.     Defendants will not use SB 1028 in any manner to prohibit Plaintiff from engaging

                 in counseling to eliminate, reduce, or resolve unwanted same-sex attractions,

                 behaviors, or identity, or unwanted gender identity distress or confusion, with those

                 minor clients who seek such counseling;

        iii.     Defendants will not use SB 1028 to prohibit Plaintiff’s clients from seeking or

                 receiving counseling for unwanted same-sex sexual attractions, behaviors, or

                 identity, or unwanted gender identity distress or confusion; and

        iv.      Defendants will not use SB 1028 in any manner to punish Plaintiff or his clients for

                 engaging, referring to, seeking, or receiving voluntary counseling to eliminate,

                 reduce, or resolve unwanted same-sex attractions, behaviors, or identity, or

                 unwanted gender identity distress or confusion.

       B.        That this Court issue a permanent injunction enjoining Defendants and Defendants’

officers, agents, servants, employees, and attorneys, and all other persons who are in active concert

or participation with them, from enforcing SB 1028 so that:

            i.   Defendants will not use SB 1028 in any manner to infringe Plaintiff’s constitutional

                 and statutory rights in the counseling of his clients or from offering a viewpoint on

                 an otherwise permissible subject matter;




                                                  43
        Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 44 of 46



         ii.     Defendants will not use SB 1028 in any manner to prohibit Plaintiff from engaging

                 in counseling to eliminate, reduce, or resolve unwanted same-sex attractions,

                 behaviors, or identity, or unwanted gender identity distress or confusion, with those

                 minor clients who seek such counseling;

        iii.     Defendants will not use SB 1028 to prohibit Plaintiff’s clients from seeking or

                 receiving counseling for unwanted same-sex sexual attractions, behaviors, or

                 identity, or unwanted gender identity distress or confusion; and

        iv.      Defendants will not use SB 1028 in any manner to punish Plaintiff or his clients for

                 engaging, referring to, seeking, or receiving voluntary counseling to eliminate,

                 reduce, or resolve unwanted same-sex attractions, behaviors, or identity, or

                 unwanted gender identity distress or confusion.

       C.        That this Court render a declaratory judgment declaring unconstitutional SB 1028

and Defendants’ actions in applying SB 1028 under the United States Constitution and

Constitution of Maryland, and declaring that:

            i.   Maryland violated Plaintiff’s and his clients’ rights to freedom of speech by

                 prohibiting them from providing, referring to, seeking, or receiving information

                 concerning counseling to eliminate, reduce, or resolve unwanted same-sex

                 attractions, behaviors, or identity, or unwanted gender identity or confusion; and

         ii.     Defendants violated Plaintiff’s and his clients’ rights to free exercise of religion by

                 prohibiting them from providing, referring to, seeking, or receiving information

                 concerning counseling to eliminate, reduce, or resolve unwanted same-sex

                 attractions, behaviors, or identity, or unwanted gender identity or confusion, in

                 accordance with their sincerely held religious beliefs;




                                                   44
          Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 45 of 46



         D.      That this Court award Plaintiff nominal damages for the violation of Plaintiff’s

constitutional rights;

         E.      That this Court award Plaintiff actual damages in an amount to be determined at

trial;

         F.      That this Court adjudge, decree, and declare the rights and other legal relations with

the subject matter here in controversy so that such declaration shall have the force and effect of

final judgment;

         G.      That this Court retain jurisdiction of this matter for the purpose of enforcing this

Court’s order;

         H.      That this Court award Plaintiff the reasonable costs and expenses of this action,

including attorney’s fees, in accordance with 42 U.S.C. § 1988; and

         I.      That this Court grant such other and further relief as this Court deems equitable and

just under the circumstances.




                                                  45
        Case 1:19-cv-00190-DKC Document 1 Filed 01/18/19 Page 46 of 46



                                                  Respectfully submitted,

 /s/ John R. Garza                                /s/ Roger K. Gannam
 John R. Garza (D. Md. 01921)                     (signed by John R. Garza with permission of
 GARZA LAW FIRM, P.A.                             Roger K. Gannam)
 Garza Building                                   Mathew D. Staver (Fla. 701092)†
 17 W. Jefferson Street, Suite 100                Horatio G. Mihet (Fla. 26581)†
 Rockville, Maryland 20850                        Roger K. Gannam (Fla. 240450)†
 301-340-8200 ext. 100                            LIBERTY COUNSEL
 301-761-4309 FAX                                 P.O. Box 540774
 jgarza@garzanet.com                              Orlando, FL 32854-0774
                                                  407-875-1776
                                                  407-875-0770 FAX
                                                  court@LC.org
                                                  hmihet@LC.org
                                                  rgannam@LC.org

                                                  Attorneys for Plaintiffs
                                                  †
                                                    Application to appear pro hac vice forthcoming




                                       VERIFICATION

       I, Christopher Doyle, am over the age of 18 and the Plaintiff in this action, and I declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing statements and

allegations about me or which I make in this VERIFIED COMPLAINT are true and correct, based

upon my personal knowledge (unless otherwise indicated), and if called upon to testify as to their

truthfulness, I would and could do so competently.

       Executed this January 18, 2019.

                                             /s/ Christopher Doyle*
                                             Christopher Doyle

                                             *Counsel hereby certifies that he has a signed copy
                                             of the foregoing document available for inspection at
                                             any time by the Court or a party to this action.




                                               46
